Osbaldo A. Saenz Sr. and
                                                                   Maria Estela G. Saenz Trust
                                                                   through their Trustee Esther
                                                                          A.S. Salmon,


                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2014

                                     No. 04-14-00033-CV

                                    Osbaldo A. SAENZ Jr.,
                                          Appellant

                                               v.

   Osbaldo A. SAENZ Sr. and Maria Estela G. Saenz Trust through their Trustee Esther A.S.
         Salmon, Estela Tijerina, and the Estate of Alfredo Garza Tijerina, Deceased,
                                          Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-11-242
                         Honorable Ana Lisa Garza, Judge Presiding

                                        ORDER
       On August 19, 2014, Appellees filed their brief. On August 29, 2014, Appellees filed an
opposed motion for leave to file an amended brief and the amended brief. See TEX. R. APP. P.
38.7; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 8.4, cmt.
         Appellees’ motion for leave to file an amended brief is GRANTED. If Appellant wishes
to file a reply brief, it must be filed by September 18, 2014. See TEX. R. APP. P. 38.6(c), 38.3.
       Appellant’s reply brief, if any, may address any matter in Appellees’ brief. Id. R. 38.3.
The reply brief must provide “a clear and concise argument for the contentions made, with
appropriate citations to authorities.” Id. R. 38.1(i); cf. Canton-Carter v. Baylor Coll. of Med.,
271 S.W.3d 928, 931 (Tex. App.—Houston [14th Dist.] 2008, no pet.).

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2014.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court